Citation Nr: 1223262	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-48 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to discogenic disease at C6-C7.  

2.  Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to discogenic disease at C6-C7.  

3.  Entitlement to service connection for hypertension, to include as secondary to discogenic disease at C6-C7.  

4.  Entitlement to service connection for sleep apnea, to include as secondary to discogenic disease at C6-C7.  

5.  Entitlement to service connection for Cushing's disease, to include as secondary to discogenic disease at C6-C7.  

6.  Entitlement to service connection for asthma, to include as secondary to discogenic disease at C6-C7.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran had service in the Army National Guard of Missouri from March 2001 to September 2007, with various periods of active duty for training, including from May 27, 2002, to July 27, 2002, and inactive duty training therein.  During one such period of inactive duty training, the appellant sustained an injury of his cervical spine for which service connection was found warranted by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri, in its rating decision of November 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of the adverse action of the RO in November 2008, denying multiple claims for service connection the various disorders identified on the title page of this document.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In written correspondence received by VA in March 2011, the Veteran specifically requested a hearing before the Board, sitting at the RO, as to the issues herein on appeal.  Remand of this case is required to arrange for the Veteran's requested hearing before the Board, sitting at the St. Louis RO.  

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge of the Board, sitting at the RO, in accordance with his March 2011 request therefor.  

The purpose of this REMAND is to ensure due process, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the Veteran until he is notified. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


